DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2020 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (U.S. Patent No. 4,709,398) in view of Waters (U.S. Patent No. 2,444,685).


Regarding claim 1: Ausnit discloses a method for manufacturing a plurality of packages or pouches, comprising the steps of providing a first portion of web material in a machine direction (Fig. 1; via upper folded portion of web 10); providing a second portion of web material in a machine direction (Fig. 1; via lower folded portion of web 10); providing a reclosure attached to the first and second portions of web material (via zipper 12), the reclosure being oriented in a transverse direction (via 12 oriented transversely oriented); forming a plurality of machine direction seal lines on the first and second portions of the web (via seal lines 25 & 27 in machine direction); and forming a plurality machine direction cuts (via consecutive perforations 31 on machine direction) in the first and second portions of the web along at least a portion of the machine direction seal lines (via perforations 31 and perforating wheel 32 roll over portion of the sealed lines 25 and/or 27); wherein the step of providing a reclosure includes the steps of attaching a first portion of the reclosure to the first portion of web material, attaching a second portion of the reclosure to the second portion of web material (Fig. 1; via attaching zipper material 12 to both web half’s, while being the first half portion is separate from the second half portion and being sealed to two separate portions of the web), and folding the web material so that the first portion of web material is coextensively aligned with the second portion of web material, see for example (Fig. 2);
	Ausnit does not disclose the amended claim referring to the step of “simultaneously forming a plurality of packages or pouches across the transverse direction”.  However, Waters discloses similar method for manufacturing a plurality of package or pouches being simultaneously formed across the transverse direction, see for example (Figs. 1-3; via the shown formations of multiple bags at the same time on the transverse direction; bags 30).


	Regarding claim 2: Ausnit discloses that the steps of providing first and second portions of web material are performed by the step of providing a single sheet of web (via single sheet of web 10);
	
Regarding claim 4: Ausnit discloses that wherein the folding step brings the first and second interlockable profiles into interlocking engagement, see for example (Fig. 2; via zipper 12 locked as a result of folding the web 10 longitudinally); 
Regarding claim 5: wherein the longitudinal line of the folding step is a machine direction centerline of the sheet of web (Figs. 1 & 2; via folded web 10 at the center line on the machine direction); 
Regarding claim 6: Ausnit discloses that wherein the step of providing a reclosure includes the steps of attaching a reclosure including first and second interlocked halves of the reclosure to a second portion of web material and folding the web material so that the first portion of web material is coextensive with the second portion of web material, see for example (Figs. 1 & 2; via folded web 10 along with zipper/profile materials 12);
Regarding claim 7: Ausnit discloses that wherein the reclosure is a self-mating reclosure (via zipper 14).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-7 have been considered but are moot because the arguments do not apply to current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All newly cited arts disclosed in the attached 892 form, suggesting and showing the new claimed limitations of forming plurality of packages across the transverse direction of the web.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731